 

Case f:18-Cv-11538-NSR-LMS Document 101 Filed 03/18/20 Page lofi
Rickner pLic
Rob Rickner | rob@ricknerplic.com
According 4, chambers’ calendar, the
Case Marh Cenl. on Mavs 20, 225 wes

an ready cancelled aS Vscsvery deedlines

 

March 18, 2020

 

Via Fax & ECF were eylended amd dis positive motion
Schedule fs th Place a he Case ip Conf
The Honorable Nelson S. Roman ‘ Ov. 02D \V-GDam.
United States District Judge = ST ee bigs ee Yo Lermueke
Southern District of New York Cierle o |
300 Quarropas Street, re molten (dec. od » March 1€&, % 20
White Plains, New York 10601 SO ORDERED: .
Fax: (914) 390-4179 POO) Oe ee
fo f a _—
Re: — Days v. County of Westchester, et al., 18-CV-11538 (NSR) HON NELSONS RONAN 2 Fas
Judge Roman UNITED STATES DISTRICT JUDSE

We, along with Glenn A. Garber, P.C., represent Plaintiff Selwyn Days in this wrongful

conviction action and submit this letter to request an adjournment of the conference scheduled
for March 20, 2020 at 10 a.m.
OT eo

This conference date was originally scheduled based on the original discovery schedule, to
discuss the case after the end of discovery. Given that the schedule has been extended by
Magistrate Judge Lisa Smith, based on extensive conversations and several in-person
conferences regarding the progress of discovery, we believe that this conference should be
adjourned until after discovery is completed in November. Defendants also request an
adjournment because there are two motions to dismiss, one pending and one still being briefed.
Plaintiffs note that the Defendants’ motion for a stay based on these motions was denied. All
parties consent to and join in this letter, and it is the first request for this extension.

Respectfully,
/s/

Rob Rickner

cc:

All Parties of Record
Via ECF and Email

VaX Cees hs EO PP Rise ay

212-300-6506 |'233 BROADWAY, SUITE 2220 NEW YORK, NY 10279 | RICKNERPLLC.COM
